EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard E. Campbell on August 24, 2021.
Examiner notes that previously withdrawn claims 3, 9 and 16 depend from allowable independent claims 1, 7 and 14.  Accordingly, claims 3, 9 and 16 have been rejoined.
The application has been amended as follows: 
Canceled claims 8 and 11.
Amended claim 1 as follows:
1. (Currently Amended) A center pintle hub for rotatably receiving a center pintle shaft for a center pintle assemblyof a machine having a base, the center pintle hub comprising: 
a base portion formed to be affixed to the base of the machine and having the shape of an annular flange; 
a support portion for supporting the center pintle shaft, extending from the base portion, the support portion being a frusto-conical shape and having: 
a bottom portion located adjacent to the base portion, 
radially-inward of the bottom portion, the top portion having a top surface located opposite the base portion, and 
a bore extending through the support portion and the base portion, located radially-inward of the top surface and having an inner surface located radially-inward of the top surface and formed to receive the center pintle shaft 
wherein the support portion includes an outer surface defining the frusto-conical shape extending from the top portion to the bottom portion; 
a transition portion adjoining the base portion and the bottom portion of the support portion and having a curvature that transitions a slope change from the bottom portion to the base portion; 
a bottom surface on the base portion opposite of the top surface of the support portion; 
an annular center protrusion extending from the bottom surface of the base portion away from the support portion adjacent the bore; and 
at least one protrusion, for [[attaching]] welding the center pintle hub to [[a vehicle]] the machine base, the at least one protrusion extending from the bottom surface of the base portion away from the support portion, the at least one protrusion circumferentially-arranged about the bore and the center protrusion such to surround the bore and center protrusion.


Amended claim 3 as follows:
3. (Currently Amended) The center pintle hub of claim 2, wherein has a frusto-conical shape.  
Amended claim 7 as follows:
7. (Currently Amended) A center pintle hub for rotatably receiving a center pintle shaft for a center pintle assemblyof a machine, the center pintle hub comprising: 
a base portion having an annular flange shape; 
a support portion extending from the base portion and shaped as a truncated conical shaped solid of revolution, the support portion having: 
a bottom portion located adjacent to the base portion, and 
a top portion extending from proximate to the bottom portion, the top portion having a top surface located opposite the base portion; 
a bottom surface of the base portion located opposite of the top surface of the support portion; 
an inner surface defining a bore extending through the support portion and the base portion, for receiving the center pintle shaft, located radially-inward of the top surface and extending from adjacent the top surface to adjacent the bottom surface; 
a transition portion adjoining the base portion and the bottom portion of the support portion and having a curvature that transitions a slope change from the bottom portion to the base portion; [[and]]  
of the base portion away from the support portion adjacent the bore; and
at least one protrusion for welding the center pintle hub to the machine, the at least one protrusion extending from the bottom surface of the base portion away from the support portion, the at least one protrusion circumferentially-arranged about the bore and the center protrusion such to surround the bore and center protrusion.
Amended claim 9 as follows:
9. (Currently Amended) The center pintle hub of claim 7, wherein has a frusto-conical shape.
Amended claim 14 as follows:  
14. (Currently Amended) A center pintle hub for rotatably receiving a center pintle shaft for a center pintle assembly of a machine, the center pintle hub comprising: 
a base portion in the shape of an annular flange; 
a support portion extending from the base portion and having: 
a top surface located opposite the base portion, and 
an outer surface defining a conical shape extending from the top surface to proximate the base portion; 
a transition portion adjoining the base portion and the support portion and having a curvature that transitions a slope change from the support portion to the base portion; 
a bottom surface of the base portion located opposite of the top surface of the support portion; 
and the base portion from adjacent the top surface to adjacent the bottom surface; [[and]] 
an annular center protrusion extending from the bottom surface of the base portion away from the support portion adjacent the bore; and
at least one protrusion for welding the center pintle hub to the machine, the at least one protrusion extending from the bottom surface of the base portion away from the support portion, the at least one protrusion circumferentially-arranged about the bore and the center protrusion such to surround the bore and center protrusion.  
Amended claim 15 as follows:
15. (Currently Amended) The center pintle hub of claim 14, wherein the at least one protrusion comprises a plurality of protrusions extending from the bottom surface, and the plurality of protrusions are arranged in a generally square configuration.  
Amended claim 16 as follows:
16. (Currently Amended) The center pintle hub of claim 14, wherein has a frusto-conical shape.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 7 and 14, Wu et al. (US 2016/0273191) in view of Thomas et al. (US 8,474,160) discloses the claimed center pintle hub with the exception of comprising 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the center pintle hub disclosed by Wu et al. in view of Thomas et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/24/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619